Citation Nr: 1113370	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, status post decompression with residual scar and radiculopathy.  

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a right foot disorder to include as secondary to the left foot disorder.

4.  Entitlement to service connection for left knee status post total arthroplasty with revisions secondary to a foot disorder or back disorder.

5.  Entitlement to service connection for right knee degenerative joint disease to include as secondary to a foot disorder or back disorder.

6.  Entitlement to service connection for a psychiatric disorder secondary to a foot disorder or back disorder.

7.  Entitlement to service connection for osteoarthritis of multiple joints secondary to a foot disorder or back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

With respect to the Veteran's service connection claim for degenerative disc disease of the lumbar spine, he was provided with a VA examination in June 2008.  The examiner concluded that the Veteran' degenerative disc disease of the lumbar spine is less likely related to military service and that it is more likely related to the intervening, interceding injury that occurred in the 1970's followed by surgery.  The examiner noted that his opinion was based on examination of the Veteran and the evidence in the claims file.  The Board observes that the examiner did not provide an explanation or rationale for his opinion.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that another VA examination and opinion for the Veteran's degenerative disc disease of the lumbar spine is warranted in order to fairly decide the claim.

In addition, the June 2008 VA examiner determined that the Veteran's right foot disorder does not appear to be related to service.  The examiner did not provide any rationale to support this opinion and he did not discuss or address a February 1970 service treatment record that documents a stress fracture to the third metacarpal phalangeal joint on the right foot.  The examiner also provided the opinion that the Veteran's bilateral knee disorder and arthritis are not likely related to service without providing any rationale for such conclusion.  Therefore, the Veteran should be provided with another VA examination and opinion with respect to his service connection claims for a right foot disorder, bilateral knee disorder and osteoarthritis. 

With respect to the Veteran's left foot disorder, the June 2008 VA examiner did not provide any opinion on whether his left foot disorder is related to military service.  A November 2008 VA examiner presumed that the left foot disorder was already service-connected when she evaluated the Veteran.  Thus, the VA examinations in June 2008 and November 2008 are not adequate for rating purposes.  Furthermore, an August 2009 letter from a private physician provided a positive nexus opinion to military service with respect to the left foot.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion with respect to his left foot disorder. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the identity and etiology of any lumbar spine disorder that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's degenerative disc disease of the lumbar spine and any other back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the documented contusion to the L4-L5 area during military service.  The examiner should provide a complete rationale for all conclusions reached.  

2. Schedule the Veteran for a VA examination to determine the identity and etiology of a bilateral foot disorder, bilateral knee disorder and osteoarthritis of multiple joints that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether any bilateral foot disorder, bilateral knee disorder and osteoarthritis of multiple joints found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the documented stress fracture to the third metacarpal phalangeal joint and the report of pain in the tibia of the left leg during military service.  The examiner should provide a complete rationale for all conclusions reached.  The examiner is requested to address the private medical opinions dated in August 2009 and January 2011 as part of his or her rationale.

b. If the answer to question (a) is in the negative, whether any foot disorder, knee disorder and osteoarthritis of multiple joints are at least as likely as not caused by or aggravated by a foot disorder or lumbar spine disorder.  The examiner should provide a complete rationale for all conclusions reached.  

3. Thereafter, if the evidence of record indicates that the Veteran's foot disorder or lumbar spine disorder is related to military service, then provide the Veteran with a mental health examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any psychiatric disorder found on examination is at least as likely as not (i.e., a 50 percent or greater probability) caused by or aggravated by his foot disorder or lumbar spine disorder.  The examiner should provide a complete rationale for all conclusions reached.  

4. Upon completion of the foregoing and any other development deemed necessary, the RO should readjudicate the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine, bilateral foot disorder, bilateral knee disorder, a psychiatric disorder and osteoarthritis of multiple joints, based on the entire evidence of record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


